NUMBER 13-20-00411-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

TATIANA LEONARD,                                                          Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 214th District Court
                         of Nueces County, Texas.


                         ORDER OF ABATEMENT
              Before Justices Benavides, Hinojosa, and Silva
                            Order Per Curiam

      This cause is before the Court on its own motion. Appellant has been granted two

extensions and appellant’s brief was due on March 18, 2021. On March 22, 2021, the

Clerk of the Court, sent the Honorable Coretta T. Graham notice that the brief was past

due. To date, we have not received a brief or response.
       Accordingly, we now ABATE this appeal and REMAND the cause to the trial court

for further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate

Procedure. Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant desires to prosecute this appeal; (2) why appellant's counsel has failed to file a

brief and whether counsel has effectively abandoned the appeal; (3) whether appellant

has been denied effective assistance of counsel; (4) whether appellant's counsel should

be removed; and (5) whether appellant is indigent and entitled to court-appointed counsel.

       If the trial court determines that appellant does want to continue the appeal, that

present counsel should be removed, and that appellant is indigent and entitled to

court-appointed counsel, the trial court shall appoint new counsel to represent appellant

in this appeal. If new counsel is appointed, the name, address, telephone number, email

address and state bar number of said counsel shall be included in an order.

       The trial court shall cause its findings and order, if any, to be included in a

supplemental clerk's record. Furthermore, the trial court shall cause a supplemental

reporter's record of any proceedings to be prepared. The supplemental clerk's record and

supplemental reporter's record, if any, shall be filed with the Clerk of this Court on or

before the expiration of thirty days from the date of this order.

       It is so ORDERED.

                                                  PER CURIAM

Do not publish
Tex. R. App. P. 47.2(b)

Delivered and filed on the
16th day of April, 2021.



                                              2